Citation Nr: 1503700	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-27 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1980 to October 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June and October 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 1992 decision denied reopening of the claims for service connection for a psychiatric disorder and bilateral hearing loss; the Veteran did not file a timely notice of disagreement, nor were any new evidence or service records received within one year following that decision.

2.  The evidence associated with the claims file subsequent to the October 1992 decision is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the psychiatric disorder claim.

3.  The evidence associated with the claims file subsequent to the October 1992 decision was not previously submitted for consideration, is not redundant, relates to an unestablished fact necessary to establish the hearing loss claim, and raises a reasonable possibility of substantiating the claim for service connection for hearing loss.

4.  A preexisting bilateral hearing loss disability was noted on the October 1979 service enlistment examination, but was not permanently worsened in severity during or by active service.


CONCLUSIONS OF LAW

1.  The October 1992 decision, which denied service connection for a psychiatric disorder and bilateral hearing loss, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the October 1992 decision is not new and material to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The evidence relating to the hearing loss claim received subsequent to the October 1992 decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1111, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim for 
Psychiatric Disorder and Bilateral Hearing Loss 

In October 1986, the Veteran filed an initial claim for service connection for a psychiatric disorder and hearing loss.  The claim was denied in a July 1987 rating decision, which found that there was no evidence of a current psychiatric or hearing loss disability.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2014).  Consequently, the July 1987 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In June 1992, the Veteran filed a request to reopen his claim for service connection for a psychiatric disorder and bilateral hearing loss.  In an August 1992 letter, the RO requested new and material evidence, but no response from the Veteran was received.  Therefore, in an October 1992 letter, the RO denied reopening of the psychiatric disorder and hearing loss claims, as no new and material evidence was received.  The letter further explained the Veteran's procedural and appeal rights.  The Veteran did not file a timely NOD, and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2014).  Consequently, the October 1992 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In March 2009, the Veteran filed another request to reopen his claim for service connection for a psychiatric disorder and bilateral hearing loss.  In the October 2009 rating decision on appeal, the RO denied reopening of both claims, finding that no new and material evidence had been received.   

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss.       

Notwithstanding the determination of the RO regarding reopening or not reopening the claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final October 1992 rating decision denying service connection for a psychiatric disorder and bilateral hearing loss included service treatment records and a VA examination report.  Service treatment records showed occasional treatment for depression and anxiety, as well as some degree of hearing loss.  However, at the April 1987 VA examination, the VA examiner concluded that no Axis I psychiatric diagnosis could be made, and an audiogram did not demonstrate hearing loss that meets the criteria of a hearing loss disability under VA regulations.   
  
Based on this evidence, the RO denied entitlement to service connection for a psychiatric disorder and bilateral hearing loss, finding no evidence of current disabilities.    

Evidence added to the record since the time of the last final denial in October 1992 includes post-service VA and private treatment records, and statements of the Veteran, including his testimony at the Board hearing.  

With regard to the psychiatric disorder claim, VA and private treatment records show treatment for depression and posttraumatic stress disorder (PTSD) beginning as early as 1999, but do not indicate any nexus between the current psychiatric disorder and active service.  Indeed, the post-service treatment records indicate that the current psychiatric disorder is secondary to a 1996 occupational accident in which the Veteran suffered severe burns.  For example, in a January 2005 report, Dr. Q., a private psychologist, assessed "persistent depression secondary to chronic pain associated with a remote occupational injury," with reference to a 1996 occupational injury earlier in the report.   

At the Board hearing, the Veteran testified that he was treated for panic and anxiety during active service, and that he continued to receive treatment for panic attacks at the VA Medical Center.  VA treatment records do show post-service treatment for anxiety and panic attacks, but not earlier than 2003.  Moreover, the Veteran did not testify that any physician had told him the current psychiatric disorder was related to active service, nor did he offer any such evidence.  

The evidence added to the record since the previous October 1992 denial of the psychiatric disorder claim does not constitute new and material evidence.  Although some of the evidence is new, in that it was not associated with the claims file prior to the last final denial in October 1992, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the service connection claim.  

The Veteran's statements on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, although the evidence demonstrates a current psychiatric diagnosis, the medical evidence continues to reveal that there is no connection between the current psychiatric disorder and active service, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim for entitlement to service connection for an acquired psychiatric disorder cannot be reopened.  

Next, with regard to the hearing loss claim, the Board finds that new and material evidence has been submitted.  Namely, a June 2011 VA audiogram demonstrates bilateral hearing loss that meets the definition of a hearing loss disability as defined by VA regulations.  This evidence is new and not redundant, in that it shows the existence of a current hearing loss disability, which is an unestablished fact that is necessary to substantiate the claim.  The additional evidence raises a reasonable possibility of substantiating the claim for service connection for hearing loss; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for bilateral hearing loss is reopened.  


Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current bilateral hearing loss is related to acoustic trauma during active service.  Specifically, he avers that, as an aircraft supply specialist, he worked near the flight lines and was thus subjected to the noise of aircraft.  He testified at the Board hearing that he had hearing loss at the time of his enlistment, but that his hearing was worse by the time he separated from service.  Thus, he contends that the acoustic trauma he experienced during active service aggravated his already preexisting hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records confirm that the Veteran had a preexisting hearing loss disability, and that the hearing loss disability was noted on the enlistment examination report as "Defective Hearing."  Specifically, the October 1979 audiogram conducted for purposes of enlistment demonstrates hearing loss, with puretone thresholds of 10, 35, 40, 35, and 30 decibels in the right ear and 30, 40, 35, 30, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz), respectively. 

Because a bilateral hearing loss disability was "noted" at the October 1979 service enlistment examination, the presumption of soundness at service entrance did not attach regarding the preexisting hearing loss disability.  38 U.S.C.A. § 1111.  Therefore, the question before the Board is whether the preexisting hearing loss disability was aggravated by active service.

Considering all the evidence of record, as it bears on the question of aggravation in service, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral hearing loss disability was not aggravated, that is, was not permanently worsened in severity, by active service.  

Service treatment records do not show aggravation of the preexisting hearing loss disability.  At a periodic physical examination in November 1983, the Veteran reported hearing loss, and an audiogram demonstrated puretone thresholds of 20, 20, 30, 30, and 10 decibels in the right ear, and 10, 20, 30, 20, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Decreased hearing was noted bilaterally, and some degree of hearing loss is shown under Hensley.  However, the November 1983 audiogram shows improvement in the puretone thresholds at almost all frequencies tested as compared to the October 1979 enlistment audiogram, providing probative weight against a finding of aggravation of the hearing loss disability.  Indeed, the results of the November 1983 audiogram do not even meet the definition of a hearing loss disability under VA regulations.    

At a post-service April 1987 VA examination, conducted six months after service separation, an audiogram revealed puretone thresholds of 20, 15, 20, and 25 decibels in the right ear, and 20, 15, 20 and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Speech recognition was 100 percent in both ears, and the VA examiner concluded that the Veteran did not have a hearing loss disability.  Indeed, as with the November 1983 audiogram, although some hearing loss is demonstrated under Hensley, the April 1987 audiogram results do not meet the definition of a hearing loss disability under VA regulations.  Indeed, they show improvement in the Veteran's hearing as compared to the in-service November 1983 audiogram results, providing additional probative evidence against a finding of aggravation of the preexisting hearing loss disability either during or by active service.   

In sum, although the newly submitted June 2011 VA audiogram demonstrates a current hearing loss disability, the weight of the evidence demonstrates that the Veteran's preexisting bilateral hearing loss disability was not aggravated by active service, and, in fact, improved while in service and after active service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a timely May 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates, advised the Veteran of the reason for the previous denial of the psychiatric disorder and hearing loss claims, and informed him that new and material evidence would be necessary to reopen those claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the June 2013 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Board acknowledges that no VA examination or opinion has been obtained with regard to the psychiatric disorder claim.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  Thus, VA's duty to provide an examination or obtain an opinion with regard to the psychiatric disorder claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

Further, the Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for bilateral hearing loss; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, a bilateral hearing loss disability was noted at the time of enlistment into active service, and the service treatment records and post-service treatment records provide an adequate basis upon which to determine whether the preexisting bilateral hearing loss disability was aggravated by active service.  Therefore, the duty to assist by providing a VA examination or opinion is not invoked in this case.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.

New and material evidence having been received, claim of entitlement to service connection for bilateral hearing loss the is reopened; to this extent only the bilateral hearing claim is granted.

The claim of entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that his current back disability began during active service.  Service treatment records show treatment for a single episode of low back pain in January 1980.  The Veteran described the pain as alternating between sharp and dull at the L4 level.  He denied any prior history of back pain or treatment.  Range of motion was full, and an x-ray was negative.  The clinician diagnosed a mild low back strain and prescribed medication.  

Post-service treatment records indicate several post-service injuries to the back.  For instance, VA treatment records from November 2003 indicate complaints of back pain following an auto accident that occurred earlier that month.  In addition, a January 2005 private treatment note indicates that the Veteran reported back pain since 1996, when he experienced a severe occupational injury.  

However, the Veteran has submitted a July 2013 opinion from his VA primary care physician, Dr. S., who reviewed the service treatment records and opined that it is more likely than not that the in-service injury to the back progressed to the current back condition, diagnosed as severe spondylosis with disc desiccation.  The doctor reasoned that a patient of the Veteran's age would not have such extensive and advanced spondylosis of the lumbar spine with desiccation at all levels unless he was adversely affected at an early age, and also noted that, during active service, the Veteran was treated with a narcotic rather than a non-steroidal, presumably because the pain was severe.  Dr. S. did not address any post-service back injuries in his opinion.     

In light of the evidence of at least two post-service back injuries occurring in 1996 and 2003, the Board finds that a remand is necessary to obtain an examination and opinion regarding whether the current back disability is related to active service.  

Accordingly, the issue of entitlement to service connection for a back disability is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional  medical records that may have come into existence and is not already of record.   

2.  Obtain a VA examination addressing the causation or etiology of the Veteran's current back disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion(s) expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current back disabilities.  

b.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current back disability was incurred during or caused by active service?  The examiner should specifically comment as to whether the current symptoms are related to those documented during service (as documented above) in rendering his or her opinion, and should also address the two documented post-service 1996 and 2003 back injuries.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed back disability.

3.  When the development requested has been completed, the issue of entitlement to service connection for a back disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


